Luke, J.
Mrs. Jackson executed a warranty deed conveying to Friedman a certain tract of land, and subsequently executed a warranty deed conveying another tract to Atkinson and Adams. Later Adams bought, the interest of Atkinson. Adams and Friedman jointly sued Mrs. Jackson in a justice’s court, alleging breach of warranty, each depending upon the separate warranties in their respective deeds. The jury returned a verdict in favor of Mrs. Jackson, and a petition for certiorari was sanctioned. Upon the hearing, on the answer of the trial justice, the judge of the superior court overruled the certiorari and denied a new trial. Held, that this ruling was not error.

Judgment affirmed.


Wade, O. J., and Jenkins, J., concur.